Citation Nr: 1812288	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-23 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1970 to May 1973, with subsequent National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in November 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A January 1989 periodic Report of Medical Examination during the Veteran's National Guard service reveals hearing loss in the left ear for VA purposes.  His status in the National Guard at that time is unclear (e.g. whether he was on a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) and must be verified on remand.  Updated VA and private treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment notes and associate them with the claims file.

2.  With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records, to include records from the University of Portland.  See November 2016 Board hearing Transcript at p. 5.  In this regard, the AOJ must comply with the provisions of 38 C.F.R. § 3.159(e).
3.  Verify whether the Veteran was on a period of ACDUTRA and INACDUTRA at the time of his periodic National Guard examination in January 1989.  A list of retirement points will not suffice.

4.  After conducting any additional development necessary, readjudicate the claim, specifically considering the January 1989 periodic National Guard examination showing hearing loss in the left ear for VA purposes.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


